Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j)(1) Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Premium Money Market Trust We consent to the use of our reports, dated October 24, 2008, incorporated herein by reference, with respect to Citi Premium Liquid Reserves and Citi Premium U.S. Treasury Reserves, each a series of the Legg Mason Partners Premium Money Market Trust , as of August 31, 2008, and to the references to our firm under the headings Financial highlights in the Prospectus and Independent
